DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This action is in response to the reply filed 10/25/2021. The allowed claims are 1-11. The closest prior art of record is Shioga et al. (US PG Pub. 20160259383), Shioga’880 (Translation of Japanese Patent Document JP2015183880A) and Duval (USP 6843308).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed structural configuration of the loop heat pipe.  Although Shioga discloses a loop heat pipe, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Shioga to incorporate the porous body including a second side edge opposite to the first side edge in the direction orthogonal to the stacking direction, the second side edge contacting the flow channel, and wherein all of the plurality of stacked metal layers forming the porous body are in direct contact with the first pipe wall at a position where the first side edge of the porous body directly contacts the first pipe wall rigid body, along with the other claimed components of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL ALVARE/           Primary Examiner, Art Unit 3763